DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 14-18 are interpreted under 35 USC 112(f) because they pass the three prong test stated above. The support for the means are provided in the specification: “[0231] Aspect 1D. A device for coding a point cloud, the device comprising one or more means for performing the method of any of aspects 1A-2C. [0232] Aspect 2D. The device of aspect 1D, wherein the one or more means comprise one or more processors implemented in circuitry.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19-23 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 19 is directed to a computer-readable storage medium. Applicant defines computer readable storage medium “[0262;…..”In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave. Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium.”  
Applicant didn’t disclaim transitory type computer-readable medium. Therefore claim 19 is rejected under 35 USC 101.

Dependent claims 20-23 are also rejected under 35 USC 101 because the dependent  doesn’t limit the computer readable medium to be non-transitory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-23 are  rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US patent publication: 20210407142, “Hur”) in view of ISO/IEC "Text of ISO/IEC CD 23090-9 Geometry-based Point Cloud Compression", MPEG MEETING; 20190325 - 20190329; GENEVA; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. n18478 2 July 2019 (2019-07-02) (provided in IDS), “ISO/IEC”)  and RAPAKA K ET AL: "Qp derivation for adaptive color transform”, JCT-VC MEETING; 17-10-2014 - 24-10-2014; STRASBOURG; (JOINT COLLABORATIVE TEAM ON VIDEO CODING OF ISO/MEC JTC1/SC29/ WG11 AND ITU-T SG.16 ); (2014-10-08), (included in IDS)  “Rapaka”).

Regarding claim 7, Hur teaches, A device  ( Fig.1 reception device 10004) for decoding a point cloud, the device comprising: 
a memory configured to store data representing the point cloud; (“[0260] The transmitter may transmit a point cloud bitstream or a file/segment including the bitstream to the receiver of the reception device over a digital storage medium or a network. For transmission, processing according to any transmission protocol may be performed. The data processed for transmission may be delivered over a broadcast network and/or through a broadband. The data may be delivered to the reception side in an on-demand manner. The digital storage medium may include various storage media such as USB, SD, CD, DVD, Blu-ray, HDD, and SSD.”)  and 
one or more processors implemented in circuitry, the one or more processors configured to: 
reconstruct a position of a point of the point cloud (“[0199] The geometry reconstructor (Reconstruct geometry) 11003 according to the embodiments may regenerate geometry based on the surface and/or the decoded geometry.” [0200] The coordinate inverse transformer (Inverse transform coordinates) 11004 according to the embodiments may acquire positions by inversely transforming the coordinates based on the geometry.”) 
determine a quantized attribute value for the point; (“[0201] The arithmetic decoder (Arithmetic decode) 11005 according to the embodiments decodes an attribute contained in the received bitstream based on an arithmetic method.”)
inverse quantize the quantized attribute value for the point ([0202] The inverse quantizer (Inverse quantize) 11006 according to the embodiments performs inverse quantization on the decoded attribute.”) 
Hur doesn’t expressly teach, derive a quantization parameter (QP) bit depth offset for the point;  derive a QP range for the point based on the QP bit depth offset for the point; determine a quantization step size for the point based on the QP range for the point; and inverse quantize the quantized attribute value for the point based on the quantization step size for the point.
However, ISO/IEC teaches,  deriving a quantization parameter bit depth adaptation for the point (section 7.4.4.2, in particular "the QP range should be clarified 
 deriving a QP range for the point based on the QP bit depth offset adaptation for the point (section 7.4.4.2, in particular "the QP range should be clarified to handle a N-bitdepith attribute. The current upper bound value 51 is for the 8bit attribute. Broder range may be needed for 10 or 16 bitdepth attribute" on top of page 35); 
 determining a quantization step size for the point based on the QP range for the point (section 7.4.4.2, especially "SliceQstepY" and "SliceQstepC" on page 35); and 	inverse quantizing the quantized attribute value for the point based on the quantization step size for the point (usage of "SliceQstepY" on page 50, for instance "AttributeBuffer[ 0 ][ a ] * = SliceQstepY").
ISO/IEC and Hur are analogous as they are from the filed of point cloud compression/decompression.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hur to have included deriving a quantization parameter bit depth offset adaptation for the point,  deriving a QP range for the point based on the QP bit depth offset adaptation for the point,  determining a quantization step size for the point based on the QP range for the point, inverse quantizing the quantized attribute value for the point based on the quantization step size for the point as taught ISO/IEC for the purpose of getting a normalized dequantized point value for a range of quantization parameter values that is used during compression.
 Hur as modified by ISO/IEC teaches,  deriving a quantization parameter bit depth adaptation for the point  but doesn’t teach doesn’t expressly teach, deriving a quantization parameter bit depth offset for the point
However Rapaka teaches, deriving a quantization parameter bit depth offset for the point (In the video coding standards such as H.264/AVC, H.265/HEVC and H.266/VVC the QpBdOffset parameter is used for it.  Rapaka uses a QP range from 0 to 51+QpBdOffset in the context of H.265/HEVC (see section 2.1, especially qP = Clip3( 0, 51 + QpBdOffsety, ...}).
	Hur as modified by ISO/IEC and Rapaka are analogous as they are from the field of compression/decompression of pixels.
	Therefore it would have been obvious for an ordinary skilled person to have modified Hur as modified by ISO to have derived quantization parameter bit depth offset as  taught by Rapaka as a standard method of using an offset to adapt the QP to a specific bit depth.

Claim 1 is directed to a method and its steps are similar in function and scope of the device claim 7 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 7.


Claim 14 is directed to a device and its elements ( each claimed means is a processor “ Hur, “[0236] Components for video decoding of point cloud data according to embodiments may include a receiver 13000, a reception processor 13001, an arithmetic decoder 13002, an occupancy code-based octree reconstruction processor 13003, a surface model processor (triangle reconstruction, up-sampling, voxelization) 13004, an inverse quantization processor 13005, a metadata parser 13006, an arithmetic decoder 13007, an inverse quantization processor 13008, a prediction/lifting/RAHT inverse transform processor 13009, a color inverse transform processor 13010, and/or a renderer 13011. Each component for decoding according to the embodiments may perform an inverse process of the operation of a corresponding component for encoding according to the embodiments.”)  are similar in scope and functions of the elements of the device claim 7 and therefore claim 14 is rejected with same rationales as specified in the rejection of claim 7.

Claim 19 is directed to a computer-readable storage medium ( Hur, [0596]….  According to embodiments, at least one or more of the components of the device according to the embodiments may include one or more processors capable of executing one or more programs. The one or more programs may perform any one or more of the operations/methods according to the embodiments or include instructions for performing the same. Executable instructions for performing the method/operations of the device according to the embodiments may be stored in a non-transitory CRM or other computer program products configured to be executed by one or more processors, or may be stored in a transitory CRM or other computer program products configured to be executed by one or more processors. In addition, the memory according to the embodiments may be used as a concept covering not only volatile memories (e.g., RAM) but also nonvolatile memories, flash memories, and PROMs. In addition, it may also be implemented in the form of a carrier wave, such as transmission over the Internet. In addition, the processor-readable recording medium may be distributed to computer systems connected over a network such that the processor-readable code may be stored and executed in a distributed fashion.”  ) and its elements are similar in scope and function of the elements of the device claim 7 and therefore claim 19 is rejected with same rationales as specified in the rejection of claim 7.


Regarding claims 2, 8, 15 and 20, Hur as modified by ISO/IEX and Rapaka teaches, wherein: the quantized attribute value is a quantized luma attribute value for the point, ( Rapaka, Section 1 teaches that quantized attribute has a luma attribute value (cldx =0)
and the method further comprises: 
determining a quantized chroma attribute value for the point; deriving a chroma QP bit depth offset for the point;  ( Section 1 tells that a chroma component when cldx -1,  and section 2.1  provides a method for  calculating chroma QP depth bit offset.

    PNG
    media_image1.png
    69
    757
    media_image1.png
    Greyscale

Rapaka uses a QP range from 0 to 51+QpBdOffset in the context of H.265/HEVC (see section 2.1, especially qP = Clip3( 0, 51 + QpBdOffsety, ...}).
determining a chroma quantization step size for the point based on the chroma QP range for the point; and  inverse quantizing the quantized chroma attribute value for the point based on the chroma quantization step size for the point. ( Chroma quantization step size  and inverse quantization for chroma attribute value can be performed. See ISO/IEC section 7.4.4.2, especially "SliceQstepY" and "SliceQstepC" on page 35); and inverse quantizing the quantized attribute value for the point based on the quantization step size for the point (ISO/IEC, usage of "SliceQstepY" on page 50, for instance "AttributeBuffer[ 0 ][ a ] * = SliceQstepY").

Regarding claims 3. 9, 16 and  21, Hur as modified by ISO/IEX and Rapaka teaches, wherein determining the QP range for the point comprises deriving the QP range for the point as 0 to a value plus the QP bit depth offset for the point. (Rapaka, range from 0 to values plus offset): See (section 2.1), which discloses to use a range from 0 to 51 + QpBdOffset.)

Regarding claims 4, 10 17 and 22, Hur as modified by ISO/IEC and Rapaka teaches, wherein determining the quantization step size for the point comprises clipping a QP to the QP range for the point. (Rapaka, see “Clip3” in section 2.1).


Hur as modified by ISO/IEC and Rapaka teaches, wherein the one or more processors are further configured to perform at least one of:
determine a location of a physical object based on the point, or
present imagery based on the attribute value of the point. (Hur, “[0079] The renderer may render the decoded point cloud video/image. The rendered video/image may be displayed through the display unit. The user may view the entire or partial region of the rendered result through a VR/AR display or a general display.” The point cloud video is decoded based on attribute value of the point as shown in claim 1.)

Regarding claims 6, 13, 18 and 23, Hur as modified by ISO/IEC and Rapaka teaches,  wherein deriving the QP bit depth offset for the point comprises deriving the QP bit depth offset for the point based on a bit depth of an attribute dimension. (ISO/IEC:see reference to "bitdepth" in section 7.4.4.2) and Rapaka (see the usage of QoBdOffset in Section 2.1)

Regarding claim 12, Hur as modified by ISO/IEC and Rapaka teaches,  a display to present imagery based on the point cloud. (Hur, “[0079] The renderer may render the decoded point cloud video/image. The rendered video/image may be displayed through the display unit. The user may view the entire or partial region of the rendered result through a VR/AR display or a general display.”)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616